Exhibit LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the Three Months Ended March31, 2008 and for the Years Ended December 31, 2007, 2006 and 2005 INDEX Financial Information Page Number Unaudited Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2008 2 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the three months ended March31, 2008 3 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December31, 2007 4 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December31, 2006 5 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December31, 2005 6 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 7 1 Table of Contents LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of March31, 2008 Linn Energy Historical Appalachian Basin Sale Pro Forma Adjustments Linn Energy Pro Forma (in thousands) Assets Current assets: Cash and cash equivalents $ 1,076 $ 560,000 a $ 108,576 (452,500 ) b Accounts receivable – trade, net 197,342 (11,733 ) c 185,609 Other current assets 15,454 — 15,454 Total current assets 213,872 95,767 309,639 Oil and gas properties, net 4,097,710 (393,297 ) c 3,704,413 Property and equipment, net 23,305 (5,680 ) c 17,625 Goodwill 64,419 — 64,419 Other noncurrent assets, net 14,280 (197 ) c 14,083 Total assets $ 4,413,586 $ (303,407 ) $ 4,110,179 Liabilities and Unitholders’ Capital Current liabilities: Accounts payable and accrued expenses $ 225,764 $ (7,597 ) c $ 218,167 Derivative instruments 158,415 — 158,415 Other current liabilities 24,381 (14 ) c 24,367 Total current liabilities 408,560 (7,611 ) 400,949 Noncurrent liabilities: Credit facility 1,665,000 (302,500 ) b 1,362,500 Term loan 400,000 (150,000 ) b 250,000 Derivative instruments 190,348 — 190,348 Other noncurrent liabilities 37,440 (7,654 ) c 29,786 Total noncurrent liabilities 2,292,788 (460,154 ) 1,832,634 Unitholders’ capital: Units issued and outstanding 2,319,616 1,274 c 2,320,890 Accumulated loss (607,378 ) 163,084 d (444,294 ) 1,712,238 164,358 1,876,596 Total liabilities and unitholders’ capital $ 4,413,586 $ (303,407 ) $ 4,110,179 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. 2 Table of Contents LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended March 31, 2008 Linn Energy Historical Mid- Continent Assets IV Historical Acquisition Pro Forma Adjustments Appalachian Basin Sale Pro Forma Adjustments Linn Energy Pro Forma (in thousands, except per unit amounts) Revenues: Oil, gas and natural gas liquid sales $ 195,516 $ 9,273 $ — $ (19,644 ) e $ 185,145 Loss on oil and gas derivatives (268,794 ) — — — (268,794 ) Natural gas marketing revenues 4,147 — — (1,331 ) e 2,816 Other revenues 665 — — — 665 (68,466 ) 9,273 — (20,975 ) (80,168 ) Expenses: Operating expenses 41,838 3,308 19 k (4,644 ) f 40,521 Natural gas marketing expenses 3,994 — — (1,407 ) f 2,587 General and administrative expenses 20,014 — — (739 ) f 19,275 Data license expenses 2,428 — — — 2,428 Depreciation, depletion and amortization 50,470 — 1,304 j (5,621 ) g 46,153 118,744 3,308 1,323 (12,411 ) 110,964 (187,210 ) 5,965 (1,323 ) (8,564 ) (191,132 ) Other income and (expenses), net (71,940 ) — (3,274 ) l 7,401 h (68,176 ) (363 ) m Income (loss) before income taxes (259,150 ) 5,965 (4,960 ) (1,163 ) (259,308 ) Income tax provision (209 ) — — — i (209 ) Net income (loss) $ (259,359 ) $ 5,965 $ (4,960 ) $ (1,163 ) $ (259,517 ) Net loss per unit: Units – basic $ (2.28 ) $ (2.28 ) Units – diluted $ (2.28 ) $ (2.28 ) Weighted average units outstanding: Units – basic 113,757 113,757 Units – diluted 113,757 113,757 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. 3 Table of Contents LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Year Ended December 31, 2007 Linn Energy Historical Mid-Continent Assets IV Historical Mid-Continent Assets III Historical Mid-Continent Assets I Historical Acquisitions Pro Forma Adjustments Appalachian Basin Sale Pro Forma Adjustments Linn Energy Pro Forma (in thousands, except per unit amounts) Revenues: Oil, gas and natural gas liquid sales $ 318,226 $ 85,031 $ 196,000 $ 4,021 $ — $ (62,299 ) e $ 540,979 Loss on oil and gas derivatives (345,537 ) — (345,537 ) Natural gas marketing revenues 15,537 — (3,948 ) e 11,589 Other revenues 4,537 — 20,000 — — — 24,537 (7,237 ) 85,031 216,000 4,021 — (66,247 ) 231,568 Expenses: Operating expenses 88,527 32,764 44,333 1,626 697 k (19,976 ) f 147,971 Natural gas marketing expenses 12,596 — (3,496 ) f 9,100 General and administrative expenses 57,188 — (2,455 ) f 54,733 Data license expenses 3,231 — 3,231 Depreciation, depletion and amortization 97,964 — — — 85,800 j (27,079 ) g 156,685 259,506 32,764 44,333 1,626 86,497 (53,006 ) 371,720 (266,743 ) 52,267 171,667 2,395 (86,497 ) (13,241 ) (140,152 ) Other income and (expenses), net (94,033 ) — — — (65,554 ) l 22,614 h (143,350 ) (6,377 ) m Income (loss) before income taxes (360,776 ) 52,267 171,667 2,395 (158,428 ) 9,373 (283,502 ) Income tax provision (3,573 ) — i (3,573 ) Net income (loss) $ (364,349 ) $ 52,267 $ 171,667 $ 2,395 $ (158,428 ) $ 9,373 $ (287,075 ) Net loss per unit: Units – basic $ (5.29 ) $ (4.17 ) Units – diluted $ (5.29 ) $ (4.17 ) Weighted average units outstanding: Units – basic 68,916 68,916 Units – diluted 68,916 68,916 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. 4 Table of Contents LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Year Ended December31, 2006 Linn Energy Historical Appalachian Basin Sale Pro Forma Adjustments Linn Energy Pro Forma (in thousands, except per unit amounts) Revenues: Oil, gas and natural gas liquid sales $ 80,393 $ (59,021 ) e $ 21,372 Gain on oil and gas derivatives 103,308 — 103,308 Natural gas marketing revenues 5,598 (5,598 ) e — Other revenues 1,759 — 1,759 191,058 (64,619 ) 126,439 Expenses: Operating expenses 18,099 (12,176 ) f 5,923 Natural gas marketing expenses 4,862 (4,862 ) f — General and administrative expenses 39,993 (1,401 ) f 38,592 Depreciation, depletion and amortization 24,173 (18,194 ) g 5,979 87,127 (36,633 ) 50,494 103,931 (27,986 ) 75,945 Other income and (expenses), net (28,148 ) 17,685 h (10,463 ) Income before income taxes 75,783 (10,301 ) 65,482 Income tax benefit 3,402 — i 3,402 Net income $ 79,185 $ (10,301 ) $ 68,884 Net income per unit: Units – basic $ 2.64 $ 2.29 Units – diluted $ 2.61 $ 2.27 Class B units – basic $ 2.64 $ 2.29 Class B units – diluted $ 2.61 $ 2.27 Weighted average units outstanding Units – basic 28,281 28,281 Units – diluted 30,385 30,385 Class B units – basic 1,737 1,737 Class B units – diluted 1,737 1,737 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. 5 Table of Contents LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Year Ended December31, 2005 Linn Energy Historical Appalachian Basin Sale Pro Forma Adjustments Linn Energy Pro Forma (in thousands, except per unit amounts) Revenues: Oil, gas and natural gas liquid sales $ 44,645 $ (44,645 ) e $ — Loss on oil and gas derivatives (76,193 ) — (76,193 ) Natural gas marketing revenues 4,722 (4,722 ) e — Other revenues 345 — 345 (26,481 ) (49,367 ) (75,848 ) Expenses: Operating expenses 7,356 (7,356 ) f — Natural gas marketing expenses 4,401 (4,401 ) f — General and administrative expenses 3,332 (586 ) f 2,746 Depreciation, depletion and amortization 7,294 (7,141 ) g 153 22,383 (19,484 ) 2,899 (48,864 ) (29,883 ) (78,747 ) Other income and (expenses), net (7,413 ) 7,562 h 149 Loss before income taxes (56,277 ) (22,321 ) (78,598 ) Income tax provision (74 ) — i (74 ) Net loss $ (56,351 ) $ (22,321 ) $ (78,672 ) Net loss per unit: Units – basic $ (2.75 ) $ (3.83 ) Units – diluted $ (2.75 ) $ (3.83 ) Weighted average units outstanding Units – basic 20,518 20,518 Units – diluted 20,518 20,518 The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. 6 Table of Contents LINN ENERGY, LLC NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Appalachian Basin Sale On July 1, 2008, Linn Energy, LLC (“Linn Energy” or the “Company”) completed the sale of its interests in oil and gas properties in the Appalachian Basin to XTO Energy, Inc. (“XTO”) for a contract price of $600.0 million, subject to customary closing adjustments.The Company used the net proceeds from the sale to reduce indebtedness. If the sale of oil and gas properties in the Appalachian Basin had occurred on March31, 2008, the aggregate sales price of approximately $600.0million, less estimated sales expenses of $5.2million andother net cloisng adjustments of approximately $34.8 million would have resulted in a net gain of approximately $160.0million. 2. Acquisitions The acquisition of assets (referred to as the “Mid-Continent IV Assets”) acquired from Lamamco Drilling Company (“Lamamco”) was completed on January31, 2008, effective October1, 2007, for a contract price of $552.2 million. The acquisition of assets (referred to as the “Mid-ContinentIII Assets”) acquired from Dominion Resources, Inc. (“Dominion”) was completed on
